— .Judgment, Supreme Court, Bronx County, rendered September 29, 1972, convicting defendant, after trial, of rape in the first degree, robbery in the first degree, grand larceny in the third degree, possession of a weapon as a felony, burglary in the second degree and criminal possession of stolen property in the second degree, and sentencing defendant to a term of 5 to 15 years on the rape conviction and various concurrent terms of lesser duration on the remaining crimes, unanimously modified, on the law, to dismiss the count for criminal possession of stolen property and, as so modified, the judgment is affirmed. Defendant was properly convicted of grand larceny. However, the conviction for criminal possession of receiving the stolen property may not stand because a defendant may not be found guilty of both receiving stolen property and larceny of the same property. (People v. Moro, 23 N Y 2d 496, 500; People v. Ortiz, 42 A D 2d 931; People v. Carrero, 42 A D 2d 575; Penal Law, § 165.60, subd. 2.) The count in the indictment charging criminal possession of stolen property is, therefore, dismissed. Concur — Nunez, J. P., Kupferman, Murphy and Tilzer, JJ.